Response to After Final Amendment
The request for reconsideration has been considered but does NOT place the application in condition for allowance. Examination on the merits has ended.  It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims or add new claims after a final rejection (37 CFR 1.116). In the response the applicant has amended independent claims 11 and 15 and dependent claim 13 with no apparent justification.  The amended claims would require further consideration and/or search.  Additionally, the applicant has failed to provide good and sufficient reasons why the amendment is necessary and was not earlier introduced (37 CFR 1.116(b).  Therefore, the amendment will not be entered.  
Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.

Notice of potential Claim Rejections under 35 USC § 112
Applicant has amended the claims to recite a first hermetic ring and a second hermetic ring and wherein the outer casing is hermetically engaged with the rotatable conduit. The specification does not include the word hermetic or hermetically which raises 35 USC § 112 issues. The specification discloses at paragraph [0054] that “The chamber 112 is sealed with respect to the outside environment by virtue of the second dynamic gasket that cooperates with the rotatable tubular element 80 that comes out of said outer casing 112, comprising in particular the second sealing ring 90, and at least one static gasket, one for each component of the outer casing 112 (in particular the first 44, the second 62 and the third 68 static gasket).” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A PEREIRO whose telephone number is (571)270-3932 and whose fax number is (571) 270-4932.  The examiner can normally be reached on M-F 9:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE A PEREIRO/             Primary Examiner, Art Unit 3799